{¶ 1} The judgment of the court of appeals is affirmed consistent with the opinion of the court of appeals.
Moyer, C.J., Resnick, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.
Stephen E. Mindzak Law Offices, L.L.C., and Stephen E. Mindzak, for appellant.
Jim Petro, Attorney General, and Phil Wright Jr., Assistant Attorney General, for appellee.
F.E. Sweeney and Pfeifer, JJ., dissent, would reverse, and would order relief pursuant to State ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203, 567 N.E.2d 245.